United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Salt Lake City, UT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-118
Issued: May 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 26, 2011 appellant filed a timely appeal from an August 19, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his traumatic
injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained right
shoulder impingement and acromioclavicular (AC) arthrosis in the performance of duty on
September 5, 2010.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 12, 2011 appellant, then a 42-year-old medical support assistant, filed a
traumatic injury claim (Form CA-1) alleging that on September 5, 2010 he sustained a pinched
nerve and pulled his shoulder muscle when he was assisting to move an obese patient from a
stretcher to a bed. The employing establishment controverted the claim stating that his position
did not include assistance with patient care.
By letter dated April 20, 2011, OWCP requested additional evidence from appellant and
asked that he respond to the provided questions within 30 days. By letter of the same date, it
requested additional information from the employing establishment.
By decision dated June 1, 2011, OWCP denied appellant’s claim for fact of injury on the
grounds that there was no medical evidence that contained a medical diagnosis in connection to
the September 5, 2010 incident.
On June 8, 2011 appellant requested reconsideration of OWCP’s decision. In a narrative
statement, he reported that, on September 5, 2010, an obese patient was brought into his
department on a stretcher and he was asked to help transfer him to a bed. Upon lifting the
patient, appellant pulled a muscle in his right shoulder. He reported that he sought treatment at
an emergency room and reported his injury to management but did not file a claim until his
injury got worse.
In a May 16, 2011 medical report, Dr. Andrew D. Cooper, Board-certified in orthopedic
surgery, reported that he had been treating appellant for shoulder problems since September 2010
when he got injured. He diagnosed right shoulder impingement and AC arthrosis. Dr. Cooper
noted that appellant complained of severe pain and recommended a right shoulder arthroscopy,
subacromial decompression and distal clavicle resection.
By letter dated May 23, 2011, the employing establishment controverted the claim stating
that appellant was not performing his assigned duties at the time of the injury and that there were
no witnesses to the incident. In support of its allegation, the employing establishment submitted
a position description for a medical support assistant.
By decision dated August 19, 2011, OWCP modified its June 1, 2011 decision finding
that the evidence was sufficient to establish fact of injury. It denied appellant’s claim, however,
on the grounds that the evidence of record failed to establish that the diagnosed medical
condition was causally related to the accepted September 5, 2010 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed are causally related to the

2

employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.5 The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant. This medical opinion
must include an accurate history of the employee’s employment injury and must explain how the
condition is related to the injury. The weight of medical evidence is determined by its reliability,
its probative value, its convincing quality, the care of analysis manifested and the medical
rationale expressed in support of the physician’s opinion.6
ANALYSIS
OWCP accepted that the September 5, 2010 incident occurred as alleged. The issue is
whether appellant established that the incident caused his right shoulder impingement and AC
arthrosis. The Board finds that appellant did not submit sufficient medical evidence to support
that his right shoulder impingement and AC arthrosis is causally related to the September 5, 2010
employment incident.7
In a May 16, 2011 medical report, Dr. Cooper reported that he had been treating appellant
for shoulder problems since September 2010 when he was injured. He diagnosed right shoulder
impingement and AC arthrosis. Dr. Cooper noted that appellant complained of severe pain and
recommended a right shoulder arthroscopy, subacromial decompression and distal clavicle
resection.
2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

7

See Robert Broome, 55 ECAB 339 (2004).

3

The Board finds that the opinion of Dr. Cooper is not of sufficient probative value to
establish appellant’s claim. Dr. Cooper failed to address appellant’s medical history and only
briefly noted that appellant was having shoulder problems since September 2010. He made no
mention of the September 5, 2010 employment incident and failed to provide an opinion on the
cause of appellant’s injury. While Dr. Cooper diagnosed appellant’s right shoulder impingement
and AC arthrosis, he did not explain whether or how the accepted September 5, 2010 incident
caused or contributed to any shoulder injury. The Board has held that medical evidence that
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.8 The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
evidence, address the specific factual and medical evidence of record and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident or factor of employment.9 Dr. Cooper’s report does not meet that standard and is
insufficient to meet appellant’s burden of proof.
Appellant’s honest belief that work caused his shoulder condition is not in question. But
that belief, however sincerely held, does not constitute the medical evidence necessary to
establish causal relationship. In the instant case, the record lacks rationalized medical evidence
establishing a causal relationship between the September 5, 2010 employment incident and
appellant’s right shoulder impingement and AC arthrosis. Thus, appellant has failed to meet his
burden of proof.
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his right
shoulder impingement and AC arthrosis is causally related to the September 5, 2010 employment
incident, as alleged.

8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

9

See Lee R. Haywood, 48 ECAB 145 (1996).

4

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 7, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

